Citation Nr: 0203130	
Decision Date: 04/05/02    Archive Date: 04/11/02

DOCKET NO.  97-16 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for a claimed right knee 
disorder.  

(The issue of service connection for a claimed right ankle 
disorder will be the subject of a later decision.)  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

James L. March, Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to 
November 1951.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of an April 1997 rating decision of the RO.  

In June 1998 and August 1999, this matter was remanded by the 
Board for additional development of the record.  

The Board is undertaking additional development on the issue 
of service connection for a claimed right ankle disorder 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903).  

After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
that issue.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The veteran is not shown to have a current right knee 
disability that is due to an injury suffered during his 
period of military service.  



CONCLUSION OF LAW

The veteran's right knee disability is not due to disease or 
injury that was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107, 7104 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Factual background

The veteran's service medical records have not been located.  
Thus, there is no contemporaneous evidence of a right knee 
injury.  Nonetheless, the veteran has provided lay evidence 
that he injured his right knee and ankle during basic 
training in service.  The veteran described falling from a 
wall he had scaled on the obstacle course.  

In an October 1995 statement, the veteran alleged that Dr. 
George Moore of McCall, South Carolina, had treated him from 
December 1951 through 1955 for a bruised bone and bursitis in 
the right knee.  He was unable to obtain Dr. Moore's records 
because the doctor had died in the 1970's.  

The submitted lay statements have been received from 
individuals who purportedly have known the veteran since the 
early 1950's.  They indicate that the veteran had always 
walked with a limp, favoring his right leg.  They also 
indicate that the veteran had explained at the time that he 
injured his right knee and ankle during basic training in 
service.  

The medical evidence does show that, in April 1993, the 
veteran fell fifteen feet from a ladder and fractured his 
right femoral neck.  

In a May 1997 letter, George A. Ferré, M.D., stated that he 
first saw the veteran in April 1993 following the fracture of 
his right hip.  He noted that the veteran gave a history of 
having had a right knee injury in November 1950 in basic 
training.  Dr. Ferré indicated that the veteran did not 
injure his right knee in the 1993 fall.  He stated, however, 
that, as the femur fracture was healing, the veteran 
complained of having right knee problems and that internal 
derangement had been found.  Dr. Ferré stated that "[e]ven 
after his hip had healed completely, he was walking with a 
limp, not because of his hip injury, but because of the 
chronic problem with his knee."  

In a June 1998 letter, Hugh O. Queen, M.D., indicated that 
his office had treated the veteran for chronic back, hip, 
knee and ankle pain in 1976 and 1982.  Dr. Queen noted that 
the veteran had stated that he injured his right knee in 
service and that the pain had continued through the years.  A 
June 1998 examination report from Dr. Queen is consistent 
with his letter of the same month.  

A VA examination was conducted in May 2001.  It was noted 
that the veteran complained of some having aching pains in 
his right knee.  His knee pain was described as burning, 
sometimes cutting and sometimes sharp.  He stated that the 
knee pain increased while weight bearing.  He did not report 
significant swelling, heat or redness.  He stated that the 
knee felt like it gave way or swelled at times.  

The VA examiner reported that the knees were similar in 
appearance.  The veteran had a "just perceptible limp" 
attributed to the difference in length of the right and left 
extremities.  There was minimal subpatellar crepitation.  
Pressing the patella against the knee did not cause pain.  
The demonstrated range of motion was from 0 to 130 degrees.  
The knee was stable to stress without subluxation, and 
Lachman's test was negative.  The veteran was able to do a 
knee bend; he had strong quadriceps bilaterally.  

The diagnosis was that of patella femoral symptoms; x-ray 
studies did not show any degenerative changes.  The examiner 
reviewed the record and opined that he did not believe it was 
likely that the veteran's present condition of the right knee 
stemmed from or was caused by the symptoms in service.  


Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Continuity of symptomatology is required where a condition 
noted during service is not shown to be chronic.  38 C.F.R. 
§ 3.303(b).  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.  

Although there is lay evidence that the veteran had walked 
with a limp over the years, there is no medical evidence to 
show the presence of actual right knee disability until many 
years after service.  These lay statements alone are not 
sufficient to establish that the veteran had right knee 
problems due to a right knee injury in service.  Indeed, 
there is no medical evidence of record attributing the 
veteran's claimed right knee disorder to an injury in 
service.  

Both Drs. Ferré and Queen in their statements simply repeated 
that the veteran had reported a history of having had a knee 
injury in service.  The Board also finds in this case that, 
as the veteran's other statements to these doctors relating 
that he had had right knee pain since service are not 
supported by medical evidence contemporaneous with service, 
they by themselves can not serve to provide a basis for 
linking any current right knee disability to an injury 
incurred during service.  

The VA examiner, who most recently reviewed the veteran's 
case in May 2001, did not find that the veteran's current 
right knee condition was due to service.  

In the absence of competent evidence serving to link any 
current right knee disability to disease or injury that was 
incurred in or aggravated by service, the Board finds that 
the preponderance of the evidence is against the claim of 
service connection for a right knee disorder.  


VCAA

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA) of 2000, which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West , 12 Vet. App. 477 (1999),withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  

The regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations were 
effective on November 9, 2000.

The Board finds that VA's duties pursuant to VCAA have, 
essentially, been fulfilled.  First, VA has a duty to notify 
the veteran of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103.  

The record shows that the veteran was notified of the RO's 
decisions.  The RO's decision, Statement of the Case, 
Supplemental Statements of the Case and letters, as well as 
the Board's remands, informed the veteran of the evidence 
needed to support his claims.  VA has met its duty to inform 
the veteran.  

The Board concludes that the discussions in the RO's 
decision, Statement of the Case and Supplemental Statements 
of the Case, informed the veteran of the information and 
evidence needed to substantiate his claims and complied with 
VA's notification requirements.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The veteran has not referenced any unobtained, 
obtainable, evidence that might aid his claim.  

Although VA has a duty to assist the veteran in the 
development of his claims, that duty is not "a one-way 
street."  If a claimant wishes help, he cannot passively 
wait for it.  See Wood v. Derwinski, 1 Vet. App. at 193.  

In this case, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  The veteran was 
advised of the evidence necessary to substantiate his claims.  

Hence, a remand for the RO to address the VCAA, in the first 
instance, would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the veteran in 
this case.  Further development and further expending of VA's 
resources is not warranted.  

As the Board finds that the directives of VCAA have been 
complied with regarding VA's duties to notify and to assist 
the veteran, the veteran has not been prejudiced by the 
Board's consideration of the merits of his claims.  See 
Bernard v. Brown, 4 Vet. App. 384 (when the Board addresses 
in its decision a question that has not been addressed by the 
RO, it must consider whether the appellant has been given 
adequate notice to respond and, if not, whether she has been 
prejudiced thereby).  

For the reasons previously set forth, the Board believes that 
the veteran has been given ample opportunity to provide 
evidence and argument in support of his claims.  



ORDER

Service connection for a right knee disorder is denied.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

